Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 20, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152111 & (71)(72)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                             Joan L. Larsen,
                                                                                                                       Justices
  v                                                                  SC: 152111
                                                                     COA: 320973
                                                                     Ionia CC: 2013-015796-FH
  DAMACENO RICHARD ABREGO,
             Defendant-Appellee.
  _________________________________________/

         On April 6, 2016, the Court heard oral argument on the application for leave to
  appeal the June 11, 2015 judgment of the Court of Appeals. On order of the Court, the
  motion for immediate consideration and the defendant’s motion to dismiss the application
  for leave to appeal are considered, and they are GRANTED. We VACATE that part of
  the Court of Appeals judgment remanding the case to the Ionia Circuit Court for
  resentencing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 20, 2016
         p0517
                                                                                Clerk